Exhibit 10.1

 

LOGO [g682931img3.jpg]

1. CONTRACT ID CODE PAGE OF PAGES AMENDMENT OF SOLICITATION/MODIFICATION OF
CONTRACT 1 1 2. AMENDMENT/MODIFICATION NO. 3. EFFECTIVE DATE 4.
REQUISITION/PURCHASE REQ. NO. 5. PROJECT NO. (If applicable) 0017 See Block 16C
N/A 6. ISSUED BY CODE ASPR-BARDA 7. ADMINISTERED BY (If other than Item 6) CODE
ASPR-BARDA01 ASPR-BARDA ASPR-BARDA 330 INDEPENDENCE AVE SW 330 INDEPENDENCE AVE
SW RM G644 ROOM 640-G WASHINGTON DC 20201 WASHINGTON DC 20201 8. NAME AND
ADDRESS OF CONTRACTOR (No., street, county, State and ZIP Code) (X) 9A.
AMENDMENT OF SOLICITATION NO. BIOCRYST PHARMACEUTICALS, INC. 4505 EMPEROR
BOULEVARD, SUITE 200 9B. DATED (SEE ITEM 11) DURHAM, NC 27703 10A. MODIFICATION
OF CONTRACT/ORDER NO. HHSO100200700032C 10B. DATED (SEE ITEM 13) CODE FACILITY
CODE 01/03/2007 11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS The
above numbered solicitation is amended as set forth in Item 14. The hour and
date specified for receipt of Offers is extended, is not extended. Offers must
acknowledge receipt of this amendment prior to the hour and date specified in
the solicitation or as amended, by one of the following methods: (a) By
completing items 8 and 15, and returning copies of the amendment; (b) By
acknowledging receipt of this amendment on each copy of the offer submitted; or
(c) By separate letter or telegram which includes a reference to the
solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment your desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified. 12. ACCOUNTING AND APPROPRIATION DATA (If required) N/A 13.
THIS ITEM ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14. CHECK ONE A. THIS CHANGE ORDER IS
ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET FORTH IN ITEM 14 ARE
MADE IN THE CONTRACT ORDER NO. IN ITEM 10A. B. THE ABOVE NUMBERED CONTRACT/ORDER
IS MODIFIED TO REFLECT THE ADMINISTRATIVE CHANGES (such as changes in paying
office, appropriation date, etc.) SET FORTH IN ITEM 14, PURSUANT TO THE
AUTHORITY OF FAR 43.103(b). C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO
PURSUANT TO AUTHORITY OF: BILATERAL MODIFICATION AT THE MUTUAL AGREEMENT OF THE
PARTIES D. OTHER (Specify type of modification and authority) E. IMPORTANT:
Contractor is not, is required to sign this document and return 1 copies to the
issuing office. 14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF
section headings, including solicitation/contract subject matter where
feasible.) This Contract’s expiration date is extended by 31 days from
02/28/2014 to 03/31/2014. Except as provided herein, all terms and conditions of
the document referenced in Item 9A or 10A, as heretofore changed, remains
unchanged and in full force and effect. 15A. NAME AND TITLE OF SIGNER (Type or
print) 16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print) KEVIN NILLES
15B. CONTRACTOR/OFFEROR 15C. DATE SIGNED 16B. UNITED STATES OF AMERICA 16C. DATE
SIGNED (Signature of person authorized to sign) (Signature of Contracting
Officer) NSN 7540-01-152-8070 STANDARD FORM 30 (REV. 10-83) Previous edition
unusable Prescribed by GSA FAR (48 CFR) 53.243